Citation Nr: 1503451	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for cataracts. 

3.  Entitlement to service connection for restless leg syndrome, to include as secondary to Agent Orange exposure.
 
4.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.  

5.  Entitlement to service connection for arthritis of the neck.
 
6.  Entitlement to service connection for arthritis of the bilateral hips.
 
7.  Entitlement to service connection for arthritis of the bilateral knees.
 
8.  Entitlement to service connection for arthritis of the bilateral ankles. 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972. This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO. A transcript of the hearing is in the Virtual VA paperless claims folder.

This case was previously before the Board in May 2014, at which time it was remanded for additional development.  

The Veteran underwent a VA examination in June 2013, at which time the record shows that a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD was raised. As it does not appear that this claim has been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Since the May 2014 remand, the claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system. The Virtual VA record contains a copy of the transcript from the October 2013 Board hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

These claims were previously before the Board in May 2014, at which time the Board remanded the claims for additional development.  Specifically, the Board directed the RO to obtain outstanding treatment records and to provide the Veteran with appropriate notice regarding his application to reopen his claim of service connection for a back disorder.  As the Board finds that the RO did not substantially comply with the May 2014 remand directives, an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

First, although an October 2014 supplemental statement of the case indicates that VA treatment records from the Temple VA Medical Center dated from November 17, 2009 through June 20, 2014 have been received and reviewed by the RO, those records are not contained within the electronic claims file.  Thus, these must be associated with the claims file.

Second, while the RO provided the Veteran with generic notice regarding the evidence needed to reopen a previously denied claim with new and material evidence, the RO did not specify the basis of the previous denial nor notify the Veteran which claim was now characterized as a claim to reopen.  Therefore, the notice remains inadequate.  


Accordingly, the case is REMANDED for the following action:

1. Provide appropriate notice to the Veteran regarding the claim to reopen, to include notifying the Veteran that the notice is in regards to the back disorder. 38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The notice must specifically address the basis of the previous denial.  

2. Obtain and associate all outstanding treatment records, including but not limited to Temple VAMC records, with the electronic claims file.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether addendum opinions are required, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






